Citation Nr: 1550187	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-33 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a mouth condition, also claimed as a dental condition for compensation purposes, and if so, entitlement to that benefit.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which declined to reopen the previously denied claim of entitlement to service connection for a mouth condition.

In August 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  During that hearing, the Veteran waived RO review of any newly submitted evidence.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).

As indicated above, the Veteran has filed a claim to reopen service connection for a dental condition.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the April 2010 rating decision merely denied the Veteran's mouth/dental claim for VA compensation purposes. 

In other words, the RO never developed or adjudicated any request for dental treatment regarding this claim.  Accordingly, the Board has limited its decision and review of the Veteran's mouth/dental condition as a claim to reopen for entitlement to VA compensation, but will refer whether he is entitled to dental treatment for the claimed dental condition.

The issue of entitlement to service connection for a dental condition for dental treatment purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.


FINDINGS OF FACT

1.  An August 2008 rating decision most recently denied entitlement to service connection for a mouth/dental condition because it was not etiologically related to active service. 
 
2.  Evidence received since the August 2008 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the service connection claim for a mouth/dental condition.


CONCLUSION OF LAW

Evidence received since the August 2008 rating decision is not new and material with respect to the service connection claim for a mouth/dental condition, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran' claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The December 2009 letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim to reopen.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable laws and regulations necessary for a grant of service connection on a new and material basis.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

As to the Veteran's request to reopen his claim for entitlement to service connection for a mouth condition, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2015).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran seeks to reopen his previous denied claim of entitlement to service connection for a mouth condition, also claimed as a dental condition for service connection purposes.  

The Veteran's service connection claim for a mouth condition was originally denied in a May 2006 rating decision.  The bases for the denial was that he did not have a permanent mouth condition related to service and no current diagnosis of a mouth disability that could be plausibly related to service.  The RO issued the Veteran a Statement of the Case in May 2007, but he did not perfect an appeal as to the mouth condition.  He filed a claim to reopen service connection for the mouth condition in October 2007.

In an August 2008 rating decision, the RO declined to reopen the Veteran's service connection claim for a mouth condition/surgical residuals.  The basis for the denial was that there is no evidence of a current, disabling condition, and the new evidence was cumulative and redundant.  The Veteran did not appeal this denial, and it became final.  He filed his most recent request to reopen in December 2009.  

At the time of the August 2008 rating decision, the evidence of record consisted of: (1) service treatment records showing a pre-service broken jaw (age 15), treatment for papillary hyperplasia of the palate, and insertion of upper and lower dentures; (2) the first claim of entitlement to service connection for a mouth condition dated in February 2006; (3) VA treatment records showing use of dentures but no diagnosed mouth condition or dental trauma; and (4) the Veteran's contentions that he had teeth extractions and denture placement during service causing problems with his gums for the last 40+ years.  

Evidence received since the August 2008 rating decision includes: (1) the Veteran's contentions that his in-service tooth extractions with denture placement caused a lifetime of gum and denture problems; (2) the Veteran's assertions that VA never considered his claim for service connection for a dental condition, and he is unable to obtain any evidence because VA will not treat him for his dental complaints; and (3) the August 2015 hearing transcript showing the Veteran's repeated contentions that his denture placement in service caused him residual mouth and gum problems.  

For evidence to be new and material for the mouth/dental condition claim, it would have to tend to show that the Veteran has a current disability of the mouth that was incurred in or aggravated by service, or is otherwise related to his military service.

Although the Veteran was treated for missing teeth and hyperplasia of the palate during service, his claimed dental/mouth problems related to placement of dentures is not a compensable disability for VA benefits purposes.  Importantly, service connection for compensation purposes can only be established for certain types of dental and oral conditions, which are listed under 38 C.F.R. § 4.150 (e.g., impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla).  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Further, compensation is available for loss of teeth only if trauma or disease such as osteomyelitis (but not periodontal disease) caused the loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  Id.  As such, the Veteran would have to show that he has impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla related to service.  

On review of the evidence above, the Board finds that the evidence received since August 2008 with respect to his claimed mouth/dental condition, is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a current mouth/dental disability for VA compensation purposes that is attributable to event, injury, or disease during service that has not previously been considered in conjunction with the Veteran's claim. 

The evidence includes medical records showing that the Veteran has dentures, but not showing any dental/mouth condition for VA compensation purposes.  Importantly, these new treatment records show similar notations as in the treatment records available at the time of the August 2008 rating decision.  In other words, although these medical records are technically new, they merely show the Veteran has dentures.  

The Board has also considered the Veteran's lay statements that he has a current mouth/dental condition that is related to his military service, but these statements were merely cumulative of his statements of record at the time of the August 2008 rating decision.  Again, the Board does not deny that the Veteran had hyperplasia of the palate and placement of upper and lower dentures during service, but the new evidence of record is duplicative of the evidence and arguments of record at the time of the August 2008 rating decision. 

The Board has considered the dental/mouth condition claim in light of Shade.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since August 2008 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the dental/mouth condition claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for a dental/mouth condition for VA compensation purposes.  Accordingly, the additional evidence received since August 2008 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

New and material evidence not having been received, the claim to reopen service connection for a dental/mouth condition for VA compensation purposes is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


